IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 May 13, 2008
                                No. 07-30759
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MALCOLM SCOTT GUILLORY

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:05-CR-20142-1


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Malcolm Scott Guillory appeals the sentence of 180 months imposed by the
district court on remand. The court departed upward from the advisory range
of 110 to 137 months on the basis that Guillory’s criminal history category of VI
grossly underrepresented his criminal history. Guillory also complains that the
court did not articulate sufficient reasons for departing upward.
      We review sentences for reasonableness, which, in the context of an
upward departure, ordinarily requires the application of an abuse-of-discretion

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30759

standard. United States v. Saldana, 427 F.3d 298, 308 (5th Cir. 2005). A
sentencing court does not abuse its discretion in deciding to upwardly depart
when its reasons for doing so (1) advance the objectives set forth in 18 U.S.C.
§ 3553(a)(2); and (2) are justified by the facts of the case. United States v.
Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir.), cert. denied, 126 S. Ct. 2954 (2006).
Where a court does not depart for impermissible reasons, its decision that a
departure is warranted and the extent of the departure are entitled to great
deference. Saldana, 427 F.3d at 312. However, because Guillory did not object
to the upward departure or to the sufficiency of the district court’s reasons, we
review for plain error. See United States v. Jones, 489 F.3d 679, 681 (5th Cir.
2007).
      The Guidelines expressly authorize a district court to depart upward based
on a finding that the criminal history category substantially underrepresents the
seriousness of the defendant’s criminal past or the likelihood that he will commit
other crimes. See U.S.S.G. § 4A1.3(a)(1), p.s.; see also Zuniga-Peralta, 442 F.3d
at 347. As the district court noted, Guillory had a significant criminal history,
earning him 22 points, nine greater than necessary for a criminal history
category of VI. Guillory’s adult criminal convictions date back to 1989. Further,
more than one of his convictions involved assaultive behavior, including his 1993
simple burglary conviction, his 2000 conviction for possession of cocaine, and his
2004 conviction for attempting to disarm a peace officer. Given Guillory’s
history, the district court reasonably concluded that a criminal history category
of VI was insufficient to achieve the sentencing goals of, inter alia, deterrence
and protection of the public.
      In addition, the district court gave adequate reasons for the departure,
citing specific portions of Guillory’s criminal history and specific sentencing
considerations under § 3553(a). Further, the extent of the departure was not
unreasonable. See United States v. Smith, 417 F.3d 483, 492-93 and n. 40 (5th
Cir. 2005).   Accordingly, the district court committed no error, plain or

                                        2
                                  No. 07-30759

otherwise, with respect to its decision to depart, its reasons for the departure,
or the extent of the departure.
      The judgment of the district court is AFFIRMED.




                                       3